Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendments below have been made to correct some minor typographical errors.
The application has been amended as follows: 
In the Claims:
Claim 7, line 2, replace the phrase “from energized state” with the phrase –from the energized state--.
Claim 14, lines 2 and 3, replace the phrase “from energized state” with the phrase –from the energized state--.
Claim 20, line 24, insert a comma between the words “plate” and “thereby.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards to claim 1, Kempel et al. (US Pub. No. 2013/0140831) discloses at least the recited base plate 40, manual release device 43, sliding plate 20, door lock element 4, motion transfer device 45, magnetic plate 55, electromechanical device 54, and spring 24.  Kempel et al. fails to disclose that the spring 24 biases the motion transfer device to move the door locking element to the unlocking position.  The spring 24 of Kempel et al. biases the sliding plate 20 back to its original position in Figure 2, in which the door locking element has not been moved to the unlocking position by the motion transfer device.  The examiner can find no motivation to modify the device of Kempel et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 2, Constantin (DE 19924028 A1) discloses at least the recited base plate 17, at least one pin 42, manual release cable 15 or 16, sliding pate 18 having at least one elongate slot 41, motion transfer device 13, a door lock element 2, and a spring 48.  Constantin fails to disclose an electromechanical device configured to change between an energized state and a de-energized state, a magnetic plate operably coupled with the second end bracket of the sliding plate and disposed between the electromechanical device and the second end bracket of the sliding plate, wherein responsive to the electromechanical device being in the energized state, the magnetic plate is prohibited from moving away from the electromechanical device via activation of the manual release cable, and wherein responsive to the electromechanical device being in the de-energized state, the magnetic plate moves away from the electromechanical device via the activation by the manual release cable, wherein the activation of the manual release cable energizes the spring to cause the sliding movement of the sliding plate relative to the base plate and to move the magnetic plate away from the electromechanical device, to thereby activate movement of the motion transfer device, and move the door locking element to an unlocked position.  The examiner can find no motivation to modify the device of Constantin without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 20, Kempel et al. (US Pub. No. 2013/0140831) discloses at least the recited base plate 40, manual release cable 43, sliding plate 20, door lock element 4, motion transfer device 45, magnetic plate 55, electromechanical device 54, and spring 24.  Kempel et al. fails to disclose that when the electromechanical device is in the energized state, the magnetic plate is prohibited from moving away from the electromechanical device in response to activation of the manual release cable, and in response to the electromechanical device being in the de-energized state, the magnetic plate is allowed to move away from the electromechanical device in response to the activation of the manual release cable, wherein the activation of the manual release cable causes movement of the spring and movement of the magnetic plate, thereby causing movement of the motion transfer device to move the door lock element from a locked position to an unlocked position.  Kempel et al. discloses that the manual release cable is activated to move the door lock element to the unlocked position from the locked position, causing the magnetic plate to move towards the electromechanical device such that the electromechanical device can be energized to hold the manual release cable after it has been activated.  The examiner can find no motivation to modify the device of Kempel et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        January 21, 2022